FILED
                                                                     United States Court of Appeals
                                                                             Tenth Circuit

                      UNITED STATES COURT OF APPEALS                        March 24, 2014

                                                                          Elisabeth A. Shumaker
                                   TENTH CIRCUIT                              Clerk of Court




 MIKEAL GLENN STINE,

        Petitioner - Appellant,

 v.                                                          No. 14-1019
                                                    (D.C. No. 1:13-CV-03107-LTB)
 D. BERKEBILE, Warden ADX,                                     (D. Colo.)

        Respondent - Appellee.


                              ORDER AND JUDGMENT*


Before LUCERO, TYMKOVICH, and PHILLIPS, Circuit Judges.


       Mikeal Stine appeals the district court’s dismissal of his 28 U.S.C. § 2241

application. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.



        * After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the determination
of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent with Fed.
R. App. P. 32.1 and 10th Cir. R. 32.1.
       Stine has a lengthy, litigious history in this circuit. He has accumulated three

strikes under 28 U.S.C. § 1915(g). Stine is also subject to certain filing restrictions in the

District of Colorado. See Stine v. Berkebile, No. 13-1477, 2014 U.S. App. LEXIS 2096,

at *2-3 & n.2 (10th Cir. Feb. 4, 2014) (unpublished). He filed this suit, captioned as a

§ 2241 application, alleging that his current confinement violates the terms of his

sentencing orders. The district court stated that the application was an attempt to

circumvent previously imposed filing restrictions, and noted that further restrictions had

been imposed on Stine with respect to putative § 2241 claims. However, because the

latter set of restrictions was imposed after the present application had been filed, the court

addressed Stine’s claim. It dismissed Stine’s application because the alleged sentencing

restrictions are not included in the documents he referenced.

       We have reviewed the documents to which Stine cites in his application. See St.

Louis Baptist Temple, Inc. v. Fed. Deposit Ins. Corp., 605 F.2d 1169, 1172 (10th Cir.

1979) (court may take judicial notice of filings in related cases); Prager v. LaFaver, 180
F.3d 1185, 1189 (10th Cir. 1999) (court may consider documents referred to in a

complaint that are central to the claim). Despite Stine’s conclusory assertions to the

contrary, the alleged limitations are not present.

       We AFFIRM the district court’s dismissal of Stine’s application. Because Stine

has failed to advance “a reasoned, nonfrivolous argument on the law and facts in support


                                             -2-
of the issues raised on appeal,” DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th Cir.

1991), we DENY his motion to proceed in forma pauperis.

                                         Entered for the Court



                                         Carlos F. Lucero
                                         Circuit Judge




                                           -3-